DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 17/832,124 filed on June 3, 2022.  
According to USPTO record for this application, no amendment has been filed after the original filing of application.  However, claim 17 was canceled, and some claims have claim status and some do not.  In the response, Applicant is required to present all claims with the correct claim status for each claim.  Claims 1-16 and 18-20 remain in the examination.  

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

3.	Applicant’s disclosure of related application information in the beginning of the specification is acknowledged.  Applicant may update the information.

Claim Objections
4.	Claims 5-9 are objected to because of the following informalities: 
	Claims 2-4 refer back to claim 1 in the preamble “The computer implemented method claim 1.”  
	Claims 5-9 refer back to claim 1 in the preamble “The method of claim 1.”  For consistency of the claims please amend the preamble of these claims (claims 5-9) to “The computer implemented method of claim 1.”  Also see claims 19 and 20.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “wherein determining the at least one parcel path.”    There is insufficient antecedent basis for this limitation in the claim (claim 10).
	Claim 12 is rejected on the same ground as claim 11.  Please see claims 1 and 2 or claim 18 as an example.
Claim 13 recites the limitation “wherein the plurality of parcel paths.”  There is insufficient antecedent basis for this limitation in the claim (claim 12).  It should be “at least one parcel path.” See claim 12.  
Claim 14 recites the limitation “wherein each path of the plurality of parcel paths.”  There is insufficient antecedent basis for this limitation in the claim (claim 10).

7.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “A computer-implemented method comprising…….determining a parcel position error based on a comparison of the load data and the configuration data, wherein the comparison comprises determining that at least one of: the first position, the second position, the third position, or the fourth position is beyond a threshold.”  
It is unclear how a determination is made on the parcel position error. The parcel position is first position and third position, and sensor position is the second and fourth position.  What information is provided in the configuration data?  And what data are compared between captured data by the sensors and information provided in the configuration data?  Why are second position and fourth position compared to a threshold?  Are the four positional data compared to a single threshold?  
Accordingly, it is unclear how the determination on parcel position error is reached. 
Claim 1 should be amended to clearly recite how the determination on parcel position error is reached. 
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph on the same ground as claim 1.  
Claims 2-9 and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being dependent on rejected base claim, claim 1 and claim 10.  
	Appropriate correction/clarification is required.

Allowable Subject Matter
8.	Claims 18-20 are allowed.
8.	The following is a statement of reasons for the indication of allowable subject matter:  The claims are directed at a computer implemented method of determining a parcel position error comprising receiving a first data set from a first sensor positioned at a second position and the data is read from the parcel passing a first position; receiving a second data set from a second sensor positioned at fourth position and the data is read from the parcel passing a third position; receiving a configuration data that includes a plurality of parcel paths and comparing the load data to the parcel paths and determining a parcel position error based on determining that the first parcel path exceeds a threshold.  Such a computer-implemented method is neither disclosed nor suggested by the cited references.  

Conclusion
The pertinent prior arts made of record but not relied are listed in the attached form PTO-892.  These are considered pertinent to Applicant's disclosure.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
December 15, 2022